Title: To George Washington from Lieutenant William Cochran, 11 October 1775
From: Cochran, William
To: Washington, George


[C.11 October 1775]. Petitions for discharge from the army. “Your petitioner enter’d into the Service in the Capacity of a second Lieutenant—He was willing to risque his Life in Defence of our common Liberties—But He unhappily finds his Strength insufficient for the Fatigues of a Camp. His Health has been very much impaired, And he is unable to do his Duty as He would wish to do.”
